  6:21-cv-00144-RAW-KEW Document 3 Filed in ED/OK on 05/13/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

ROCKY DALE ARMSTRONG,                        )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )          CIV-21-144-RAW-KEW
                                             )
LUKE PETTIGREW, Warden,                      )
                                             )
                     Respondent.             )


                                   OPINION AND ORDER
       Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
Beaver County, Oklahoma, which is located within the territorial jurisdiction of the
Western District of Oklahoma. Therefore, in the furtherance of justice, this matter may be
more properly addressed in that district.
       Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
habeas corpus is hereby transferred to the Western District of Oklahoma for all further
proceedings.

       IT IS SO ORDERED this 13th day of May, 2021.
